DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.

 Claim Objections
Claims 1, 14 and 18 are objected to because of the following informalities:  
In claim 1 at lines 18 and 23, claim 14 at lines 16, 18, 19, and 23, and claim 18 at lines 14, 16, 17, and 21, it is suggested to change “warm-up required flow rate” to  --warm-up request flow rate--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2013/0149628) in view of Fletcher et al. (US 5,798,186), Igarashi et al. (US 2006/0093880), Miyata et al. (US 2006/0141309), and Kagami et al. (US 2007/0042235)
Ogawa teaches a fuel cell system for supplying anode gas and cathode gas to a fuel cell and causing the fuel cell to generate power according to a load, comprising an anode gas circulation piping 63, a DC/DC converter 82, a water content estimator 21, a controller 20, a dry operation unit 93 and a hydrogen circulating pump 64.  It is noted that the claims drawn to a fuel cell system recite components configured to perform specified functions.  To this end, Ogawa’s fuel cell system components are configured to perform the claimed functions as follows: the anode gas circulation piping is a component configured to circulate, through the fuel cell, discharged gas of either the anode gas or the cathode gas discharged from the fuel cell to an inlet 51 of the fuel cell. (Ogawa in 0118)  The DC/DC converter and DC/AC inverter is a power generation control unit configured to control a power generation state of the fuel cell based on the load. (0127-0129).  The impedance meter 93 is a dry operation unit configured to control the fuel cell to a predetermined dry state by measuring and detecting a dry condition in the electrolyte membrane based on the obtained cell resistance. (0131).  The component includes hydrogen circulating pump 64 which is a jet pump that recirculates hydrogen and configured to suck and circulate the discharged gas back to the fuel cell. (0118).  The controller 20 is an operation execution unit configured to execute a warm-up operation without stopping the fuel cell system in the case of receiving a stop command of the fuel cell system when the freezing of the component is predicted. (0040-0041, 0104-0105)  The load includes an electric motor arranged to drive a vehicle. (0101)
Ogawa teaches the water content estimator as determining whether the fuel cell starts operation at a temperature below freezing point (0236) but Ogawa does not explicitly teach the water content estimator as a freezing prediction unit.  However, Fletcher in the same field of endeavor teaches that at temperatures below freezing, components of a fuel cell configured to circulate discharged gas are occluded with water or ice. (Fletcher in col. 8 lines 36-45)  As Ogawa uses temperature meters 76a and 76b to measure the temperature of the fuel cell specifically at temperatures below freezing (Ogawa in 0236), the skilled artisan would find obvious that measuring a below freezing temperature for the fuel cell is indicative of a freezing condition, which teaches or at least suggests a freezing prediction unit.
Ogawa does not explicitly teach its operation execution unit as configured to execute a warm-up operation wherein when the freezing of the component is predicted and a stop command of the fuel cell system has been received, the operation execution unit configured to execute the warm-up operation before stopping the fuel cell system in response to the stop command.  However, Igarashi in the same field of endeavor teaches executing a warm-up operation of a fuel cell. (Igarashi in 0073)  The warm-up operation is executed by a controller ECU. (0066-0073).  The warm-up operation is before stopping the fuel cell system as an idle stop is prohibited. (0073)  The skilled artisan would find obvious to modify Ogawa by configuring the operation execution unit to execute the warm-up operation.  The motivation for such a modification is to expedite a warming-up of the fuel cell so that a vehicle powered by the fuel cell can move smoothly. (Id.)
Ogawa’s power generation control unit is configured to control a power generation state of the fuel cell based on the load. (Ogawa in 0127-0129)  Ogawa does not explicitly teach the power generation control unit being configured to calculate a flow rate of the cathode gas as a power generation request flow rate on the basis of the load.  However, Igarashi teaches controlling the rotational speed of a compressor to control the amount of air or oxidant gas, which is the cathode gas (0090, 0102), which teaches or at least suggests calculating a flow rate of the cathode gas.  The skilled artisan would find obvious to modify Ogawa’s power generation control unit to calculate a flow rate of the cathode gas.  The motivation for such a modification is to control the amount of air (oxidant gas) supplied to the fuel cell (0090) and to allow for control of the warm-up operation, i.e. idle-stop prohibition. (0103, 0073)  
Ogawa does not explicitly teach the operation execute unit being configured to compare a warm-up required flow rate (understood as warm-up request flow rate) of the cathode gas and the power generation request flow rate, set the warm-up request flow rate as the flow rate of the cathode gas during the warm-up operation when the warm-up request flow rate is greater than the power request flow rate generation, and set the power generation request flow rate as the flow rate of the cathode gas during the warm-up operation when the power generation request flow rate is greater than the warm-up request flow rate.  However, Miyata in the same field of endeavor compares a warm-up request flow rate of the cathode gas for executing in a warm-up operation “subfreezing temperature operation condition” with a power generation request flow rate “usual operation condition” and sets the warm-up request flow (being higher than the power generation request flow rate) as the flow rate. (Miyata in 0042, 0059)  The skilled artisan would find obvious to modify Ogawa so that the operation execution unit is configured to compare a warm-up request flow rate the cathode gas and the power generation request flow rate and set the warm-up request flow rate as the flow rate of the cathode gas during the warm-up operation when the warm-up request flow rate is greater than the power request flow rate generation.  The motivation for such a modification is to rapidly thaw the inside of the fuel cell as well as thaw the whole of the fuel cell system. (Id.)  As to setting the power generation request flow rate as the flow rate of the cathode gas during the warm-up operation when the power generation request flow rate is greater than the warm-up request flow rate, Kagami in the same field of endeavor sets the power generation request flow rate higher than the “normal starting process” (Kagami in 0057), which includes starting at low temperatures. (0022) The skilled artisan would find obvious to modify Ogawa so that the operation execution unit is configured to compare a warm-up request flow rate the cathode gas and the power generation request flow rate, and set the power generation request flow rate as the flow rate of the cathode gas during the warm-up operation when the power generation request flow rate is greater than the warm-up request flow rate.  The motivation for such a modification is to circumvent a state in which the fuel cell stack is inadequate for normal power generation and to lessen the deterioration of the fuel cell stack. (0023, 0057)   
For reasons which parallel the discussion of the fuel cell system, Ogawa performs the claimed control method for a fuel cell system for supplying anode gas and cathode gas to a fuel cell and causing the fuel cell to generate power according to a load, the control method comprising controlling a power generation state of the fuel cell on the basis of the load (Ogawa in 0127), predicting the freezing of the component by a detection unit configured to detect a temperature of the fuel cell system (Ogawa in 0236), executing a warm-up operation before stopping the fuel cell system in response to receiving a stop command of the fuel cell system when the freezing of the component is predicted (Ogawa in 0040-0041, 0104-0105), calculating a flow rate of the cathode gase as a power generation request flow rate on the basis of the load (Igarashi in 0090, 0102), and setting the larger value of a warm-up request flow rate of the cathode gas for executing the warm-up operation and the power generation request flow rate as the flow rate of the cathode gas during the warm-up operation. (Miyata in 0042, 0059, Kagami in 0022-0023, 0057). 

Response to Arguments
Applicant’s arguments filed 4/25/22 with the present amendment have been fully considered but are not found persuasive.  The feature of the setting the larger value of (1) a warm-up required flow rate of the cathode gas for executing the warm-up operation and (2) the power generation request flow rate as the flow rate of the cathode gas during the warm-up operation is considered taught or at least suggested by the prior art in view of Miyata and Kagami, respectively, for the reasons as set forth in the present Office action.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722